Citation Nr: 0837834	
Decision Date: 11/03/08    Archive Date: 11/10/08	

DOCKET NO.  07-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1953 to 
December 1954.  He served in Korea during the Korean 
Conflict, but his occupation was cook, and there is no 
evidence of combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The veteran initially requested a 
Travel Board hearing, but this request was later withdrawn in 
writing in September 2006.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  Hearing loss and tinnitus were not shown at any time 
during service, there is no objective evidence of any form of 
concussive head injury shown during service, the veteran 
affirmatively denied hearing loss in his service separation 
examination, there is a complete absence of any objective 
evidence of chronicity of symptoms of hearing loss or 
tinnitus for some 47 years after the veteran was separated 
from service, and a preponderance of the competent medical 
evidence on file is against a finding that current hearing 
loss and tinnitus is causally related to any incident, injury 
or disease of active military service.  


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred or aggravated in 
active military duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist them in obtaining such evidence.

The veteran was provided formal VCAA notice in April 2006, 
prior to the issuance of the rating decision now on appeal 
from July 2006.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records were collected for 
review.  VA outpatient treatment records for the veteran were 
collected, and the veteran was provided a VA audiometric 
examination with a review of the claims folder and request 
for opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
Other than written argument, the veteran submitted no medical 
or other objective evidence supporting his claims.  VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for certain specified diseases, including organic 
diseases of the nervous system (interpreted to include 
sensorineural hearing loss and tinnitus), which are shown to 
have become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity is not adequately 
supported during service, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

For VA compensation purposes, hearing loss for either ear 
will not be considered to be a disability until and unless 
any of the auditory thresholds in the relevant frequencies 
for speech at 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 
decibels or greater, or when the thresholds for at least 
three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  
Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from zero to 20 decibels, and that thresholds above 20 
decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis:  The veteran filed his initial claim for service-
connected disability for bilateral hearing loss and tinnitus 
in February 2006, well over 50 years after he was separated 
from active military duty.  In written statements he argued 
that during basic training, a mortar round detonated in close 
proximity, and that he had had hearing loss and tinnitus ever 
since.  He also referred to being exposed to a loud noise 
environment generally through weapons training and service in 
Korea.  Although requested through VCAA notification, the 
veteran did not identify any sources of medical or other 
treatment which might have demonstrated a chronicity of 
symptomatology for hearing loss and tinnitus at any time.  In 
March 2006, the veteran wrote that he had no additional 
evidence to submit.  

The service medical records contain no complaints, findings, 
diagnosis or treatment for hearing loss or tinnitus at any 
time.  There is notably a complete absence of any objective 
evidence showing that the veteran sustained a significant 
acoustic trauma of the left ear or head as he has reported.  
He certainly did not seek any medical treatment for such 
trauma, if it occurred.  More over, the veteran's ears and 
hearing were tested as normal during service, albeit only by 
whispered and spoken voice which was the only testing 
performed at the time the veteran served in the early 1950's.  
It is also noteworthy that in the accompanying report of 
medical history, completed by the veteran himself at the time 
he separated from service, he affirmatively noted that he did 
not have ear trouble, or running ears or neuritis.  There was 
simply no complaint by the veteran objectively identified at 
any time during service which corroborates his current 
allegations of hearing loss and tinnitus with onset during 
military service.  There is, following service separation, a 
period of decades with no objective evidence of chronicity of 
symptoms of hearing loss or tinnitus.  

The veteran was seen by VA on an outpatient basis in November 
2005.  It was noted that he had been provided VA audiometric 
evaluation earlier in February 2001.  The results of that 
testing revealed an asymmetrical hearing loss, left worse 
than right.  The veteran denied tinnitus.  It was noted in 
2005 that his hearing was five to ten decibels more impaired 
than results obtained in 2002, "which is consistent with 
normal aging but not beyond expected day-to-day fluctuation."  
He reported that he had been a cook during service but had 
participated in exercises where he experienced an explosion 
on the left side for which he had tinnitus and poor hearing 
"for the following 3-4 days."

In July 2006, the veteran was provided a VA audiometric 
examination.  The audiologist took a history from the veteran 
which included his report of exposure to loud noise during 
military service, but also related other sources of high risk 
noise including occupational farming and recreational use of 
power tools.  Audiometric testing revealed that the veteran 
met the threshold requirements at 38 C.F.R. § 3.385 for each 
ear, and that there remained an asymmetrical hearing loss, 
left greater than right, for both pure tone decibel 
thresholds and speech discrimination.  It was noted by the VA 
audiologist that there were no reports of tinnitus at the 
present time.  The audiologist reviewed the claims folder 
noting that the veteran had normal scores for spoken and 
whispered voice during service, and also noting that there 
were no medical reports regarding his allegation of a left 
ear acoustic or head trauma.  The audiologist noted the 
earlier VA examination in 2001 had also revealed an 
asymmetrical hearing loss, left greater than right.  However, 
it was noted that hearing thresholds were better in 2001 than 
2006, and that the increase in hearing loss between these two 
examinations was indicative of an active condition, and that 
left ear data was indicative of a "middle ear involvement."  
The audiologist wrote that the evidence on file supported a 
conclusion that current hearing loss was more a function of 
his lengthy exposure to occupational noise sources during 
many years of post-service farming and from other post 
service exposures, like the use of power tools.  It was more 
likely than not that current hearing loss was not 
attributable to incidents of military service.  

A the preponderance of the evidence on file is against the 
veteran's claims.  There is simply a complete absence of any 
objective medical or other evidence which in any way shows or 
suggests that the veteran incurred a loss of hearing for 
either ear or chronic tinnitus at any time during or for 
decades after he was separated from military service.  
Hearing testing during service by whispered and spoken voice 
was normal.  Examination findings during service for the ears 
was normal.  There is no evidence corroborating the veteran's 
allegation of receiving a left-sided concussive injury to his 
ear or head in the service medical records.  There is no 
evidence that the veteran sought or required treatment for 
hearing loss, tinnitus, or the concussive effects of an 
explosion at any time during or for some 47 years after he 
was separated from service.  

The objective medical evidence on file shows that the veteran 
was first noted to have hearing loss in 2001, 47 years after 
service, and this hearing is specifically noted in both VA 
outpatient treatment in 2005 and VA examination in 2006 to be 
consistent with ordinary age-related hearing loss as it 
progressed in severity from 2001 to 2006.  The only competent 
clinical opinion on file is against the veteran's claim.  The 
audiologist based his negative opinion on the fact that the 
veteran was obviously exposed to environmental noise for 
decades as a farmer and only on occasion during his two years 
of military service.  He also reported that the veteran's 
left ear data was indicative of a middle ear involvement 
which would be more consistent with some form of chronic 
disease process than the results of a concussive explosion or 
other acoustic trauma over 50 years earlier during service.

Although the veteran filed a claim for service connection for 
tinnitus, there was no report of active tinnitus in any 
clinical record on file.  In 2005, the "veteran denied 
tinnitus."  In the 2006 VA examination, there was no report 
of tinnitus at the present time.  There is simply an 
inadequate objective evidence that the veteran has chronic 
tinnitus sufficient to warrant an award of service connection 
for a chronic disability.  That is, there is a complete 
absence of any actual report of tinnitus to clinical or 
medical personnel at any time during at any time subsequent 
to service.  No medical record on file reflects a report of 
active tinnitus at any time.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


